By the Court,

Savage, C. J.
Although by the provisions ■ of the statute it is not declared that the appeal shall be of no effect if the affidavit on which the allowance is to be endorsed is not made within ten days, still the statute is positive, that the party intending to appeal shall present his affidavit setting forth the testimony and proceedings before the justice, and the grounds upon which the allegation of error is founded, or upon which a new trial is claimed, within ten days after the rendition of the judgment. A party wishing to avail himself of the remedy given by the statute must bring himself strictly within it or he is not entitled to its benefits. The motion therefore is denied.